                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION


DAVID W. SCOTT,

      Plaintiff,

v.                                                   CASE NO. 8:18-cv-392-T-23TGW

NANCY A. BERRYHILL, Deputy
Commissioner for Operations,

      Defendant.
____________________________________/


                                        ORDER

      On November 27, 2018, Magistrate Judge Thomas G. Wilson issued a report

(Doc. 19) that recommends granting the Commissioner of Social Security’s motion

(Doc. 10) to dismiss the complaint for lack of subject-matter jurisdiction. More than

fourteen days has passed, and no party objects to Magistrate Judge Wilson’s

thorough and well-reasoned report. Accordingly, the report and recommendation

(Doc. 19) is ADOPTED, and the complaint is DISMISSED for lack of subject-

matter jurisdiction. The clerk is directed to close the case.

      ORDERED in Tampa, Florida, on December 14, 2018.
